DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the applicant’s response filed on Sept. 20, 2022 in which no claims are amended.  Thus, claims 1-20 are pending in the application. 
			
Claim Rejections - 35 USC § 101
2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 13, 14 and 15.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps describing the abstract idea of transferring a payment, e.g., providing a payment holding computer system arranged to automatically perform the steps of: receiving from a computer system of a first party a message indicating initiation of a held payment and unverified identity information enabling contact with a computer system of a second party, one of the first and second parties being a buyer and the other being a seller, creating a held payment record recording details of the held payment, wherein the held payment record comprises a plurality of fields including a payment held field and the unverified identity information; sending a message to the computer system of the second party notifying of the new held payment, obtaining payment from whichever of the first and second parties is the buyer by verifying the unverified identity information, and recording the payment in relation to the held payment record, the payment holding computer system being arranged not to refund the payment to the buyer, and receiving a message from a remote computer system indicating that the payment, or part thereof, should be released, and in response thereto transferring the payment, or the part thereof, recorded in relation to the held payment record, to the seller, and if the message is not received from the remote computer indicating that payment, or part thereof should be released is not received, marking the held payment record as held using the payment held field, and holding the payment until a message from the remote computer system is received. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (see October 2019 Update: Subject Matter Eligibility, page 5, local processing of payments for remotely purchased goods). The claims recite a method of transferring a payment.  The claim also recites the computer system and the remote computer system which does not necessarily restrict the claim from reciting an abstract idea. That is, other than recites the computer system and the remote computer system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of the computer system and the remote computer system result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the computer system and the remote computer system to be a generic computer elements (see Fig. 4, [0035], [0075]).  Hence, the additional elements in the claim are generic components suitably programmed to perform their respective functions. The additional elements of the computer system and the remote computer system are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the computer system and the remote computer system are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.  Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can he extended to other independent claims 13, 14 and  15 and hence the claims 13, 14 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-12 and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 2 and 16, the steps “wherein the message from the remote computer system indicating that the payment should be released is a message from a computer system of the buyer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 3 and 17, the steps “wherein the message from the remote computer system indicating that the payment should be released indicates that goods or services have been delivered.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claims 4 and 18, the steps “wherein the message from the remote computer system indicating that the payment should be released is a message from a computer system of the buyer, and the message indicating that the payment should be released indicates that goods or services have been delivered.”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 5 and 19, the steps, “wherein the sending of the message to the second party is by the held payment computer system sending a message to a telephone of the second party”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 6 and 20, the steps, “wherein the sending of the message to the second party is by the held payment computer system waiting until the computer of the second party has logged in to the held payment computer system, and then sending the message to the logged in computer system of the second party.” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 7, the steps, “wherein the obtaining of the payment includes the held payment computer system sending a message requesting the payment to a bank computer system or a payment intermediary computer system”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 8, the steps, “comprising the step of the held payment computer system receiving a message from the computer system of the seller indicating that the payment should be released, and in response thereto transferring the payment recorded in relation to the held payment record to the buyer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “comprising the step of the held payment computer system verifying the identity of the first or the second party or both”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “wherein the verifying includes the held payment computer system sending a message to a person verification computer system requesting that to verify the identity of the first or the second party or both”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 11, the steps, “comprising the step of the held payment computer system checking for an impediment to the one or other or both of the parties taking part in the held payment”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “wherein the verifying includes the held payment computer system sending a message to a person verification computer system requesting that to check for an impediment to the one or other or both of the parties taking part in the held payment”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.
Response to Arguments 
3. 	Examiner withdraws the 35 USC 112(a) rejection based on the amendments.
	Applicant's arguments filed Sept. 20, 2022 have been fully considered but they are not persuasive due to the following reasons:
4.	With respect to the rejection of all claims under 35 U.S.C. 101, Applicant argues that (pages 8-9), “the Office has failed to properly analyze the claims for their character as a whole.”
          Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Fundamental Economic Practices (see October 2019 Update: Subject Matter Eligibility, page 5, local processing of payments for remotely purchased goods).
The claims as a whole are not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the claims as a whole, do not amount to significantly more than the abstract idea itself.

5.	Applicant further argues that (page 10), “the claims are analogous to those found statutory in TecSec., Inc. v. Adobe Inc.”
          The Examiner does not see the parallel between the claims of the instant case and those of TecSec.  TecSec provides an improvement in technology and also provide technological solution to a technological problem.  On the other hand, as discussed above and in the rejection, the Applicant’s claims are not directed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Thus, TecSec is not applicable.  

6.	Applicant further argues that (page 10) the claims are analogous to those found statutory in Koninklijke KPN N.V. v. Gemalto M2M GmbH.
	The Examiner does not see the parallel between the Applicant’s claims and those of Koninklijke KPN N.V. v. Gemalto M2M GmbH.  The Court held that claims 2-4 of the ‘662 patent were patent-eligible because they were directed to a non-abstract improvement in an existing technological process (i.e., error checking in data transmissions). By requiring that the permutation applied to original data be modified "in time," claim 2, which was incorporated into all appealed claims, recited a specific implementation of varying the way check data was generated that improved the ability of prior art error detection systems to detect systematic errors. However, in the instant application, the improvements discussed are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. The advantages over conventional systems are directed towards improving the abstract idea. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, Koninklijke KPN N.V. v. Gemalto M2M GmbH is not applicable. 

7.	Applicant argues that (pages 10-11) the claims are analogous to those found statutory in SRI.
          The Examiner does not see the parallel between the Applicant’s claims and those of SRI.  In SRI, the claims are directed to a method of providing network security by generating an integrated report of suspicious activity from network monitors across an enterprise network. The focus of the claims is on the specific asserted improvement in computer capabilities'—that is, providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.  Hence, the claims in SRI are patent eligible. However, claim 1 of the instant case is not directed to network security. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. Hence, SRI is not applicable. 
	 For these reasons, the rejection under 35 USC § 101 is maintained. 

8. 	Applicants’ arguments regarding the prior art of record is persuasive; therefore the current art rejection is withdrawn.

                                                  Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
	   Pinson, U.S. Patent (8401960 B2) discloses a method that involves a third party as an intermediary between the debtor and the debt collector. The debtor delivers money to a third party that stores the money in an escrow account. The third party then contacts the debt collector and notifies them that the debt has been paid, but payment will not be transferred to the debt collector until the credit rating of the debtor has been updated to reflect the payment. 

					Conclusion
10.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693          
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
November 27, 2022